 

Case 3:19-cv-00160 Document 13-1 Filed on 07/08/19 in TXSD Page 1 of 3
Case 3:19-cv-00160 Document 11 Filed on 05/20/19 in TXSD Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

GALVESTON DIVISION
FEDERAL TRADE COMMISSION, CIVIL NO. 3:19-cv-00160
Plaintiff, Judge: George C. Hanks Jr.
v. Magistrate Judge: Andrew M. Edison

IBACKPACK OF TEXAS, LLC, et al.,

&
Defendants. hn! vee

PLAINTIFF FTC’S CERTIFICATION AS TO INTERESTED PARTIES

 

 

Pursuant to the Order for Conference and Disclosure of Interested Parties entered
on May 7, 2019, [dkt. 5], Plaintiff, the Federal Trade Commission (“FTC”), by and
through the undersigned counsel, certifies that the following persons, associations o ve

~~

persons, firms, partnerships, corporations, affiliates, parent corporations, or other entities 2

-
are financially interested in the outcome of this litigation: iBackPack of Texas, LLC; a
N
Douglas Monahan; and the FTC. = z
Dated: May 20, 2019 Respectfully submitted,
/s/ Patrick Roy

 

Patrick Roy, Attorney-in-Charge
D.C. Bar # 1023521

S.D. Texas (admitted pro hac vice)
E-mail: proy@ftc.gov

COMPLAINT
 

 

 

 

Case 3:19-cv-00160 Document 13-1 Filed on 07/08/19 in TXSD Page 2 of 3
Case 3:19-cv-00160 Document 11 Filed on 05/20/19 in TXSD Page 2 of 3

Daniel O. Hanks
D.C. Bar # 495823

S.D. Texas (admitted pro hac vice)
E-mail: dhanks@ftc.gov

Federal Trade Commission

600 Pennsylvania Avenue N.W., CC-10232
Washington, DC 20580

Telephone: 202-326-3477 (Roy); -2472 (Hanks)
Facsimile: 202-326-3768

Attorneys for Plaintiff
FEDERAL TRADE COMMISSION
 

Case 3:19-cv-00160 Document 13-1 Filed on 07/08/19 in TXSD Page 3 of 3
Case 3:19-cv-00160 Document 11 Filed on 05/20/19 in TXSD Page 3 of 3

CERTIFICATE OF SERVICE
I, Patrick Roy, an attorney, hereby certify that on May 20, 2019, I caused to be
served true copies of the foregoing Certification as to Interested Parties on the
Defendants through the CM/ECF System and by first-class mail.

/s/ Patrick Roy

Patrick Roy

Federal Trade Commission

600 Pennsylvania Avenue, N.W.
Washington, D.C. 20580

Phone: (202) 326-3477

proy@ftc.gov

Attorney for Plaintiff
Federal Trade Commission
